Citation Nr: 0520713	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for liver disease, claimed 
as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  This matter currently before the Board of 
Veterans' Appeals (Board) arises from a March 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for liver disease, claimed as secondary to 
service-connected bronchial asthma.

In its April 2005 decision, the Board remanded the case back 
to the RO to schedule a hearing before a Member of the Board.  
Subsequently, the RO set up a hearing for June 2005.  In a 
May 2005 letter, the veteran indicated that he would not be 
attending the scheduled hearing and did not indicate that he 
wanted to reschedule the hearing.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Liver disease is not etiologically related to the 
veteran's service-connected bronchial asthma or medication 
taken therefor.  


CONCLUSION OF LAW

Liver disease is not proximately due to or the result of the 
service-connected bronchial asthma.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2001.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the November 2003 SOC.  

The Board finds that each of the four content requirements of 
a VCAA notice has been met.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Service medical records; treatment records from Boston VA 
Medical Center (VAMC); medication list from Ft. Myers VAMC; 
treatment records from Tampa General Hospital; report, 
letter, and records from LifeLink Transplant Institute; 
letter and records from C.R. Vollberg, M.D.; letter from V.D. 
Bowers, M.D.; report and letter from The Center for Digestive 
and Liver Disorders/J.S. Amontree, M.D.; and records from 
Fawcett Memorial Hospital have been received and associated 
with the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran an examination in 
February 2002 to determine the nature and etiology of his 
disability.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The veteran does not claim and the record does not show that 
liver disease was present in service or otherwise related to 
the veteran's period of active duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  The veteran contends that he 
currently has liver disease related to his service-connected 
bronchial asthma and more specifically to medication he took 
for this disability.  He states that he took up to 14-18 
Dristan tablets daily to treat his asthma.  Additionally, he 
consumed 4-6 alcoholic drinks a day for a prolonged period 
while taking Dristan.  It is claimed that the combination of 
the acetaminophen in Dristan with alcohol resulted in his 
current liver dysfunction.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As will be discussed below, the veteran has been diagnosed 
with liver disease so there is evidence of current liver 
disease.  Notwithstanding, secondary service connection 
requires that such disability is proximately due to or the 
result of the service-connected disability.

The veteran was originally service-connected for bronchial 
asthma in October 1958 and assigned a 10 percent evaluation 
effective January 1958.  In a September 1982 rating decision, 
the veteran's evaluation was increased to 30 percent 
effective April 1982.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, treatment records from Boston 
VAMC dated from January 1982 to June 1982, which noted that 
the veteran had taken excessive doses of Dristan (10-12 
tablets per day).  It was reported that his liver function 
tests were elevated and he was instructed to curb his alcohol 
intake and reduce his use of Dristan.  It was noted that the 
ingredients of a Dristan tablet included 325 mg. of Aspirin.  
Records from Tampa General Hospital dated in July 1997 
reflect treatment for end stage liver disease with ascites; 
and records from C.R. Vollberg, M.D. dated from April 1998 to 
April 2001, chronicle treatment for liver disease.  

A letter from V.D. Bowers, M.D. at LifeLink Transplant 
Institute dated in March 2001, indicates that the veteran was 
on the liver transplant list with end stage hepatic cirrhosis 
probably related to a combination of alcohol and 
acetaminophen usage.  A letter from J.S. Amontree, M.D. at 
the Center for Digestive and Liver Disorders dated in March 
2001, reflects that the veteran was on the liver transplant 
list and had been taking Dristan and having 4-6 alcohol 
drinks per day.  It was added that the main ingredient of 
Dristan was acetaminophen, which the veteran believed caused 
his liver disease.  A letter from C.R. Vollberg dated in 
March 2001, notes that he treated the veteran for cirrhosis 
of the liver which the veteran believed was caused by taking 
acetaminophen with alcohol.  

A report from LifeLink Transplant Institute dated from 
December 1997 to September 2001, shows treatment for liver 
disease and it was noted that in 1997, the veteran had 
significant problems with malnutrition and ascites most 
likely related to ongoing alcohol use at that time.  Another 
letter from V.D. Bowers, M.D. dated in October 2001, states 
that the veteran's tests were negative for hepatitis C 
antibodies and virus, and since the veteran had abstained 
from alcohol and had proper nutrition his condition had 
improved significantly, to the point that he did not meet the 
criteria for liver transplantation.  Progress notes from The 
Center for Digestive and Liver Disorders dated from February 
2001 to October 2001, indicate treatment for stable alcoholic 
cirrhosis and a record from Fawcett Memorial Hospital dated 
in March 2002, indicates an impression of a relatively small 
shrunken liver which was consistent with a history of 
cirrhosis.  Records from Fort Myers VAMC dated from March 
2001 to November 2001, list the veteran's medications and an 
article on alcohol-acetaminophen syndrome submitted by the 
veteran outlines the relationship between alcohol and 
acetaminophen use and liver dysfunction.  

In February 2002, VA afforded the veteran an examination and 
the claims folder was made available to the examiner for 
review.  The veteran reported that after service discharge, 
he began to use Dristan after a suggestion by a VA doctor.  
At the time the veteran drank 3-4 alcoholic drinks a day, 
sometimes 6-8 drinks a day, and also took diuretics and 
inhalers.  The veteran added that for 10 years he took 10-12 
Dristan tablets per day and drank alcohol.  Upon examination, 
the examiner noted that the veteran had no ascites, no 
hematoma, no ecchymosis, no pain, no superficial abdominal 
veins of the abdomen, and his liver edge was not palpable.  
The diagnosis included a history of asthma, alcohol intake, 
and Dristan over dosage with acetaminophen.  The examiner 
noted that there was no recommendation by the treating doctor 
indicating that the veteran take Dristan in the dosage he 
took.  Also, the examiner commented that the veteran's 
assertion that a VA doctor instructed him to take Dristan 
could not be corroborated through the record.  Additionally, 
the examiner diagnosed a history of cirrhosis, jaundice, and 
ascites, for which he found dramatic improvement.  The liver 
function studies in September 2001 were within normal limits.  
The examiner concluded that currently the veteran did not 
have end-stage hematic cirrhosis and the severity of 
cirrhosis in 1997 was related to alcohol intake.  The 
examiner further stated that the veteran's status would not 
warrant being on the transplant list.  

In a May 2005 letter, the veteran indicated that he had been 
taken off the active transplant list as his condition had 
improved.

After reviewing all the evidence, the Board finds that the 
veteran's current liver disease was not caused or aggravated 
by his service-connected bronchial asthma.  The medical 
evidence documents that the veteran receives treatment for 
liver disease.  Notwithstanding, a clear preponderance of the 
evidence is against a finding that the veteran's liver 
disease is proximately due to or the result of his service-
connected bronchial asthma or medication taken therefor.  On 
the contrary, the evidence strongly suggests that the 
veteran's liver disease is due primarily to his use of 
alcohol.  

While several medical reports refer to the veteran's claim 
that the acetaminophen contained in Dristan combined with his 
alcohol use caused his current liver disease, only one report 
offers an opinion in that regard.  Dr. Bowers, in a March 
2001 letter noted that the veteran had end stage hepatic 
cirrhosis that was probably related to a combination of 
alcohol and acetaminophen usage.  However, there was no 
suggestion that Dr. Bowers reviewed the overall evidence and 
there is no explanation for the opinion given.  However, the 
VA examiner reviewed the veteran's records and referred to 
them in his report.  He reported the veteran's history in 
addition to examining him.  He concluded that it was more 
likely that the cirrhosis was due to alcohol intake.  The 
Board finds that the VA opinion is more thorough and 
persuasive than Dr. Bowers' opinion.  

The Board acknowledges the veteran's contention that a VA 
physician suggested that he take Dristan to treat his 
bronchial asthma, which caused his current liver disease.  
The 1982 treatment records reflect that the veteran had 
elevated liver function tests and it was suggested that he 
curb his alcohol and Dristan usage.  There is no support for 
a finding that VA physicians suggested that he use large 
doses of Dristan to treat his bronchial asthma.  On the 
contrary, the record clearly shows that he was advised to 
reduce his use of Dristan.  Furthermore, as the veteran 
pointed out in his March 2001 statement and was noted in the 
1982 outpatient records, Dristan contained Aspirin in 1982 
and acetaminophen was not included as an ingredient until 
1991.  Much of his high usage of Dristan occurred prior to 
the introduction of acetaminophen and it has not been opined 
that current liver disease was caused by excessive use of 
Aspirin.  

Finally, direct service connection may not be established for 
alcohol or drug abuse.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(January 16, 1997).  However, secondary service connection 
for alcohol or drug abuse disability acquired as a symptom of 
service- connected disability can be granted.  See VAOPGCPREC 
2-97; Allen v. Principi, 237 F.3d. 1368 (Fed Cir. 2001).  In 
the present case, the veteran has not contended and no 
medical expert has suggested that he had alcohol dependence 
or abused Dristan due to his service-connected bronchial 
asthma.  Therefore, the Board finds no basis to grant service 
connection for drug and alcohol abuse (or any disease or 
injury due to addiction to alcohol or drugs) as secondary to 
a service connected disability.

The Board notes the veteran's contentions regarding the cause 
of his liver disease, but the veteran's lay assertions as to 
the etiology of disease do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
A preponderance of the evidence demonstrates that the 
veteran's liver disease was not related to his service-
connected bronchial asthma or medication taken therefor.   It 
follows that secondary service connection for liver disease 
is not warranted.  
 

ORDER

Entitlement to service connection for liver disease, claimed 
as secondary to service-connected bronchial asthma is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


